MEMORANDUM OPINION


No. 04-08-00647-CV
 
IN THE MATTER OF THE ESTATE OF JOHN ROBERT BONNER, Deceased

From the Probate Court No. 2, Bexar County, Texas
Trial Court No. 2005-PC-1878
Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	January 28, 2009

DISMISSED
	After this court granted appellant Michelle L. Valicek two extensions of time, appellant's
brief was due on December 1, 2008. No appellant's brief or additional motion for extension of time
has been filed. On December 30, 2008, this court ordered appellant to show cause in writing by
January 9, 2009, why this appeal should not be dismissed for want of prosecution. Appellant did not
respond. The appeal is therefore dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1),
42.3(b). Costs of appeal are taxed against appellant.
								PER CURIAM